Citation Nr: 0405662	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  03-12 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from June 1977 
to June 1980 and from August 1980 to July 1983.   This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Paul, Minnesota.  

The issue of entitlement to service connection for bilateral 
hearing loss will be the subject of the remand that follows 
this decision.  That issue will be remanded to the RO via the 
Appeals Management Center (AMC) in Washington DC.  VA will 
notify you if further action is required on your part.  

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of the 
RO's action, the Board must initially address the question of 
whether "new and material" evidence has been presented 
sufficient to reopen the claim of service connection for 
bilateral hearing loss and for residuals of a head injury.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  

In March 2003, the veteran stated that he was filing a claim 
for service connection for otitis media and externa, tympanic 
membrane perforation, a left shin disability, and lumbosacral 
strain.  These matters are referred to the RO for 
consideration.  




FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  Service connection for bilateral hearing loss was 
previously denied by the Board in November 1987.  That 
decision is final.  

3.  The veteran has submitted evidence since the prior final 
Board decision that is new and material.   

4.  Service connection for residuals of a head injury was 
previously denied by the Board in November 1987.  

5.  Evidence submitted since the prior final Board decision 
in November 1987 is not new and material.  

6.  Tinnitus was not shown in service and is not shown 
currently.   


CONCLUSIONS OF LAW

1.  The November 1987 Board decision that denied service 
connection for hearing loss is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.201, 20.302 
(2003).

2.  New and material evidence has been received, and the 
claim for service connection for bilateral hearing loss is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 3.159 (2003).

3.  The November 1987 Board decision that denied service 
connection for residuals of a head injury is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.1100, 
20.201, 20.302 (2003).

4.  New and material evidence has not been received, and the 
claim for service connection for residuals of a head injury 
is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a), 3.159 (2003).

5.  Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  

First, the VA has a duty to notify the appellant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 
U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate his or her claims.  See VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. §3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  See 66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

More recently, The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") indicated that 
VCAA notice must be given prior to an initial unfavorable 
decision by the agency of original jurisdiction.  See 
Pelegrini v. Principi, No. 01-944, slip op. at 12 (U.S. Vet. 
App., Jan. 13, 2004).  The Court noted, however, that the 
statutory purpose was to ensure adequate notice at a time 
when a claimant "...often has not yet identified the evidence 
and information relevant to the claim", and cited the 
potential for prejudice in forcing a claimant to overcome an 
adverse determination, id. at 12, 13, and emphasizes that in 
that particular case the absence of prejudice had not been 
demonstrated.  The Court cited to four requirements under 
38 U.S.C.A. § 5103(b), 38 C.F.R. § 3.159(b) and Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
3.  Notice of the information and evidence the claimant 
is expected to provide; and,
4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  

Id. at 14.  

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The Board finds that the appellant has been 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the rating decisions, in the subsequent 
statement of the case, in addition to correspondence to the 
appellant, have provided him with sufficient information 
regarding the applicable regulations and the evidence 
necessary to substantiate his claim.  In addition, in July 
2002, prior to the rating action that denied the veteran's 
claims, the RO forwarded a letter to the veteran informing 
him about the VCAA and the duties that were established for 
VA.  The veteran was informed of what VA needed to help 
substantiate his claim, what the veteran should do, and what 
VA was doing.  No further assistance in this regard appears 
to be warranted.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Pelegrini, supra.  


The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained.  The Board is not aware of any additional relevant 
evidence, which is available in connection with the issues on 
appeal, and concludes that all reasonable efforts have been 
made by VA to obtain evidence necessary to substantiate the 
appellant's claim.  Accordingly, the Board concludes that 
remanding the claim for additional development under the new 
statute and regulations is not necessary, and reviewing the 
claims without remanding is not prejudicial to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In addition, in the July 2002 letter sent to the veteran from 
the RO, the veteran was informed that he should send any 
additional information within 30 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In a November 1987 prior decision, the Board denied service 
connection bilateral hearing loss and for residuals of a head 
injury.  That decision is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2003).  Pursuant to 38 U.S.C.A. § 
5108, the Secretary must reopen a finally disallowed claim 
when new and material evidence is presented or secured with 
respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 
(1994).  Only evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented) will be evaluated in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence has been defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material." Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence has been defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.   38 C.F.R. § 
3.156(a).

New and material evidence claims have been impacted by the 
VCAA.  A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement of 38 C.F.R. § 
3.156(a) in the VA regulations implementing the Veterans 
Claims Assistance Act of 2000 apply to a claim to reopen that 
was received on or after August 29, 2001.  See 66 Fed. Reg. 
45620 (Aug. 29, 2001).  As the appellant filed his claim to 
reopen in May 2002, the definition of new and material 
evidence effective August 29, 2001, found at 38 C.F.R. § 
3.156(a) (2003), applies in this case:

New evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or 
when considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.


Bilateral Hearing Loss

In the November 1987 prior Board decision, the Board denied 
service connection for bilateral hearing loss after finding 
that the medical evidence did not show that the veteran 
currently had a hearing loss.  The Board had considered the 
veteran's service medical records and a January 1987 VA 
examination report which found that the veteran had normal 
hearing.  As noted above, the Board decision is final.  

Pertinent evidence submitted subsequent to the prior Board 
decision includes private and VA medical records.  The Board 
notes a report of a VA audiological examination dated in 
November 2001, in which the examiner found, after 
administering audiological tests, that the veteran had mild 
to severe hearing loss in the right ear and mild to 
moderately severe hearing loss in the left ear.  

This evidence is new and material.  As noted, material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
Here, a current hearing disability is now established in the 
record.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  This evidence is new since it was not of record at 
the time of the prior Board decision and is material since it 
identifies that the veteran has a current bilateral hearing 
loss.  Therefore the claim is reopened.  

Residuals of a Head Injury

In November 1987, the Board denied the veteran's claim for 
service connection for residuals of a head injury.  The Board 
found that while the veteran sustained a head injury in 
service in July 1977, he currently did not have any residual 
disability from that injury.  The Board considered the 
veteran's service medical records and a November 1986 VA 
examination report.  

Evidence submitted since the November 1987 Board decision 
consists of private medical records dated in the 1980's and 
VA medical records dated in 2001 and 2002.  The private 
medical records as well as the VA records contain no 
information regarding residuals of a head injury.  

This evidence is new since it was not previously of record; 
however, it does not relate to an unestablished fact 
necessary to support the veteran's claim.  Additionally, it 
does not raise a reasonable possibility of sustaining the 
claim.  Therefore the claim cannot be reopened.  


Service Connection for Tinnitus

The veteran's service medical records show no complaint 
diagnosis or treatment for tinnitus.  On VA examination in 
November 1986, the veteran underwent an ear nose and throat 
examination.  There was no complaint or finding of tinnitus.  
Private medical records dated in the 1980's and VA medical 
records dated in 2001 and 2002 do not show a complaint or a 
diagnosis of tinnitus.  

In order to prevail on the issue of service connection there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  All three Hickson elements 
must be satisfied.

With respect to Hickson element (1), current disability, the 
evidence of record does not show that the appellant has the 
current disability of tinnitus.  On his May 2002 claim, the 
veteran specifically stated that he was seeking service 
connection for tinnitus.  He subsequently noted in March 
2003, that he had never heard of the word tinnitus and that 
it should not be part of his claim.   However, as previously 
discussed, the evidence of record does not show that the 
appellant suffered from tinnitus in service or that he 
currently has the disorder.  Therefore, the Board finds it 
unnecessary to discuss the existence of a medical nexus, and 
the claim will be denied.  




ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss, and, to that extent only, the appeal is 
granted.

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for residuals of a 
head injury, the appeal is denied.

Entitlement to service connection for tinnitus is denied.



REMAND

The veteran seeks service connection for bilateral hearing 
loss.  He contends that he was exposed to acoustic trauma in 
service which caused his hearing loss.   He states that he 
lost his hearing for three days at one time when he was on 
the rifle range in boot camp.  He also states that a grenade 
exploded several feet from him and that he was deaf for two 
days.  The veteran has also argued that his hearing loss is 
attributable to a fall in boot camp where he sustained a head 
injury.  

The veteran has been diagnosed with bilateral hearing loss.  
His service medical records show that he was treated in 
service in July 1977 after complaining that he could not hear 
out of one the left ear.  He gave a history of treatment for 
ear infections prior to service, since 1973.  An opinion 
regarding the etiology of the veteran's current hearing loss 
has not been obtained. 

The Board notes that the veteran's service medical records 
for his second period of service have not been associated 
with the file.  The RO was informed by the NPRC that they 
were not found.  

Accordingly, this case is remanded for the following:

1.  The RO must review the claims folder and 
ensure that all notification and development 
required by the Veterans Claims Assistance 
Act of 2000 is completed.  In particular, the 
RO should ensure that the new notification 
requirements and development procedures found 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are satisfied to the extent 
required by law.  In this regard, the veteran 
should receive specific notice as to the type 
of evidence necessary to substantiate his 
claim and the division of responsibilities 
between the veteran and VA in obtaining that 
evidence.  See Quartuccio, supra.  As part of 
the notice required under the new law, the RO 
should ask the veteran to provide information 
regarding all medical treatment for the 
disability at issue here that has not already 
been made part of the record.  He should 
indicate dates of any treatment or 
examinations, names of examiners, and 
addresses if possible.  The RO should assist 
the veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  If records sought 
are not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.  Once obtained, all records must be 
permanently associated with the claims 
folder.

In addition, the appellant's medical records 
from the VA hospital in Durham should be 
obtained.  The results of the requests for 
additional information should be fully 
documented, to include negative responses.  

The RO should additionally contact the NPRC 
to conduct another search for any additional 
service medical records.  If service medical 
records for the veteran's second period of 
service cannot be found, and it is determined 
that further efforts to obtain such would be 
futile, the circumstances surrounding the 
unavailability of the records should be 
explained, to the extent possible, and the 
appellant and his representative should be 
notified of this explanation, consistent with 
38 C.F.R. § 3.159.  All records and/or 
responses received should be associated with 
the claims file.

2.  Upon completion of the aforementioned 
development, the appellant should be 
scheduled for a VA audiological 
examination to determine the nature and 
etiology of the veteran's bilateral 
hearing loss. The veteran must be 
informed of the potential consequences of 
his failure to report for any scheduled 
examination, and a copy of this 
notification must be associated with the 
claims file.  

The examiner should thoroughly review the 
claims folder in conjunction with evaluating 
the appellant.  The examiner should 
specifically address the following:

If it is determined that the appellant 
has hearing loss, then the examiner 
should offer an opinion as to whether it 
is "at least as likely as not" that 
the hearing loss was incurred in or 
aggravated by service as a result of 
acoustic trauma in service, to include 
firing range noises or any other 
acoustic trauma indicated within the 
claims file.  The examiner should also 
indicate whether it is at least as 
likely as not that the veteran's 
bilateral hearing loss is related to his 
inservice head injury.  

All appropriate testing in this regard should 
be accomplished.  A complete rationale for 
any opinion expressed must be provided.  If 
the examiner cannot answer the above without 
resorting to speculation, then he or she 
should so state.

3.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issue on appeal 
on a de novo basis.  If any benefit 
sought remains denied, a supplemental 
statement of the case (SSOC) should be 
issued, and the veteran should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further appellate review.  The SSOC must 
contain notice of all relevant actions 
taken on the claim, including a summary 
of the evidence received since the 
issuance of the last SSOC, and applicable 
law and regulations considered pertinent 
to the issues currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  






The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	F. Judge Flowers
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



